Putnam, J.:
Accepting the statement of facts contained in the opinion of Mr. Justice Burb, the test of the constitutionality of such statutes, which are aimed to preserve public health,- is that it must have “some relation to‘the general welfare.” Eegulations of the Sunday working hours of barbers are constitutional. (People v. Havnor, 149 N. Y. 195; Petit v. Minnesota, 177 U. S. 164.) Where many persons work together, as in “a factory or mercantile establishment,” the statute may require cessation of work during one day in seven. Judge Vann recognizes that the employed may not have the power to observe this day of rest without legislation; as the intensity of business “/rivalry, and competition, would ultimately prevent not only the wage-earners, but likewise the capitalists and employers themselves, from yielding to the warnings of nature and obeying the instinct of self-preservation by resting periodically from labor.’ ” (People v. Havnor, 149 N. Y. 195, 204.)
As this act is only for factories and mercantile establishments, where the tendency is to long, steady hours of daily labor, I cannot say that it is an unjustifiable encroachment on individual rights. Even mills running on half time I think should keep this seventh day of rest. The generality of the provision is essential to its practical enforcement with our large industrial plants.
If the statute gives this rest only to those who have worked *797a minimum period — say forty-eight hours a week— even that limit would become a loophole for its evasion. Can we say that a seventh day of rest is only for the overworked ? I think those enjoying an eight-hour day may also demand it for their protection.
In four places this act refers to Sunday. It may be called a modified Sunday law protecting against work on that day, or, if work has to go on, then providing a substituted day of rest so as to save the laborer from consecutive toil beyond six days.
Hence, it seems to me that we, as a court, can see in this measure a real and substantial relation to the general welfare. The order should, therefore, be affirmed.
Jenks, P. J., Carr and Rich, JJ., concurred; Burr) J., dissented.